Citation Nr: 1132877	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected nephrotic syndrome.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected nephrotic syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1977 to January 1981, from March 2002 to July 2002, and from August 2004 to April 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the veteran requested a Board hearing via videoconference in his substantive appeal (VA Form 9), he specifically withdrew his request in a November 2010 hearing response form, signed by him.  At that time, the Veteran requested a RO hearing instead, which was held in March 2010.  A transcript is of record.  

The issue of service connection for hypertension is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  Symptoms of erectile dysfunction were chronic in service, and are the same symptoms currently manifest.

3.  The Veteran's current elevated cholesterol/lipid level, or hyperlipidemia, does not constitute a disease or disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for hyperlipidemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

However, as the Board is granting the claim for service connection for erectile dysfunction, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding hyperlipidemia, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, hyperlipidemia is not a disease, injury, or disability for VA purposes, but is a clinical finding.  Moreover, the lay and clinical evidence are in agreement that hyperlipidemia is a component of the Veteran's service-connected nephrotic syndrome.  Thus, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to service connection; therefore, the VCAA is inapplicable and need not be considered with regard to the claim for service connection for hyperlipidemia.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for erectile dysfunction.  The RO interpreted the Veteran's claim as a secondary service connection claim, and did not adjudicate the claim on the basis of direct service connection under 38 C.F.R. § 3.303; however, the Veteran has never asserted that his erectile dysfunction is secondary to his nephrotic syndrome.  In his initial claim and notice of disagreement, he asserted that it had onset while he was on active duty.  In this case, as will next be discussed, the lay and clinical evidence is in agreement that the Veteran's erectile dysfunction began while he was on active duty.  Accordingly, the Board will address the claim on a direct service connection basis.  

After review of all of the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the symptoms of erectile dysfunction were chronic in service.  Although there is no record of complaints or treatment during service, the Veteran has reported the date of onset of erectile dysfunction as April 2005 when he first was assigned to serve in Iraq.  He has reported that from April 2005 forward he has been unable to have an erection.  The Veteran is competent to describe his symptoms, and he is indeed uniquely competent to describe symptoms of his own erectile dysfunction.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that during service from April 2005 the Veteran's symptoms of erectile dysfunction were chronic.  

The Board also finds that the evidence is in relative equipoise on the question of whether the symptoms of erectile dysfunction were continuous after service.  The Veteran was separated from active duty in April 2006, and filed his claim for service connection for erectile dysfunction the next month, in May 2006.  The first diagnosis in the record comes from an August 2006 VA examination, just four months after service separation and the first time the Veteran is examined.  Thus, there were chronic symptoms of erectile dysfunction in service, which continued after service, which were diagnosed as the chronic disorder of erectile dysfunction.  

On the question of relationship to service, the in-service symptoms of erectile dysfunction are the same symptoms currently manifest.  When a chronic disease is shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the claimant had a chronic condition in service or during an applicable presumption period and still has such condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The Board acknowledges that the clinical evidence in this case relates the onset of erectile dysfunction to medications taken for hypertension.  At this time, service connection is not in effect for hypertension; however, this is immaterial to a decision under 38 C.F.R. § 3.303.  While these facts would be pertinent to a claim on a secondary basis, service connection is not barred under 38 C.F.R. § 3.303 simply because the onset of the disorder is related to medication taken for a nonservice-connected disorder.  The Board has found that the Veteran's erectile dysfunction had onset in service, symptoms were chronic in service, and those chronic symptoms continued after service and are the same symptoms as currently manifest and diagnosed as erectile dysfunction.  At most, the evidence that shows the effects of medication would place in equipoise the question of causation of the Veteran's erectile dysfunction.  The evidence that shows the effects of medication would only show that a subsequent, non-service-related cause worsened the service-connected erectile dysfunction.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis of Service Connection for Hyperlipidemia

The Veteran seeks service connection for hyperlipidemia.  While post-service treatment records indicate that the Veteran has been diagnosed with hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually 

laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself).

Despite the nominal diagnosis of hyperlipidemia in this case, this is a laboratory finding that manifests itself only in laboratory test results and is not itself a disability for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In addition, a letter from Dr. J.H. Wu of the William Beaumont Army Medical Center dated in March 2007 reveals that hyperlipidemia is directly associated with the Veteran's nephrotic syndrome.  Dr. Wu noted that hyperlipidemia is in fact part of the definition of nephrotic syndrome.  Therefore, it may be presumed that the evaluation for nephrotic syndrome already contemplates the effect of the hyperlipidemia.  To the extent that the Veteran believes that his current evaluation for nephrotic syndrome does not adequately compensate certain symptomatology, the appropriate remedy is to file a claim for an increase rating for nephrotic syndrome.  A grant of service connection for hyperlipidemia would also involve pyramiding, as this would involve the evaluation of the same manifestation under different diagnoses, that is, under different service-connected disabilities.  See 38 C.F.R. § 4.14 (2010). 


Accordingly, because hyperlipidemia is not a current disability for which service connection may be granted, service connection for hyperlipidemia must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for erectile dysfunction is granted.

Service connection for hyperlipidemia is denied.


REMAND

A remand is required as to the claim for service connection for hypertension to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the evidence establishes a current diagnosis of hypertension.  The Veteran's assertions and the clinical evidence appear to be in agreement that hypertension was first diagnosed while the Veteran was not on active duty.  The Veteran asserts that his hypertension is related to, or was aggravated by nephrotic syndrome, or that the lack of appropriate medications while on active duty aggravated the hypertension.  

A VA examination was provided in December 2006.  The VA examiner opined that the Veteran's hypertension is not secondary to his active duty service.  He based this opinion on the date of diagnosis in 2000, while he was not on active duty.  He acknowledged that the Veteran had elevated blood pressure in service in 1979 on a prior service exit examination, but found that it was more likely reactive high blood pressure secondary to some anxiety and apprehension.  The examiner reasoned that this was because a person with hypertension for 20 years without treatment would likely suffer renal failure, stroke or heart attack, which are not present in this case.  He opined that hypertension is not secondary to documented high blood pressure in service in 1979.  

In the February 2007 decision, the RO only addressed direct service connection and aggravation, and did not address secondary service connection.  Moreover, while the RO found in the October 2007 statement of the case that the December 2006 examiner "indicated" that there is no relationship between the Veteran's hypertension and the service-connected nephrotic syndrome, the December 2006 examination report does not contain any such finding or indication.  The examiner never addressed a relationship between hypertension and the service-connected nephrotic syndrome.  

The Board acknowledges that the diagnosis of hypertension (variously reported as in the mid-1990s and in 2000) predates the onset of symptoms of nephrotic syndrome (2005); however, assuming these dates are accurate, this still leaves the question of whether hypertension was aggravated by the service-connected nephrotic syndrome.  Moreover, an August 2006 VA examination report discusses biopsy results revealing membranous glomerulonephritis with chronic interstitial findings, which were interpreted as evidence that the kidney condition had existed many years before the Veteran started having symptoms.  Given the later date of onset of hypertension, it appears at least possible that the nephrotic syndrome may have had onset many years prior to 2005, and thus may have predated the onset of hypertension.  This possibility was not addressed or acknowledged by the December 2006 examiner.  

The March 2007 report of Dr. Wu opines that hypertension appeared following the diagnosis of kidney disease and is likely related to or caused by this; however, this is facially inaccurate.  The Veteran has always asserted that his hypertension was diagnosed prior to nephrotic syndrome.  If Dr. Wu was implying an earlier onset of nephrotic syndrome than the initial symptoms in 2005, he was unclear on this rather significant point.  

In sum, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed hypertension and his service-connected nephrotic syndrome or the unavailability of his prescribed medications in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence that the Veteran's hypertension may be related, either directly or through aggravation, to the service-connected nephrotic syndrome, or alternatively to service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current hypertension is causally related to a service-connected disability or to active service.  

Accordingly, the issue of service connection for hypertension, including as secondary to service-connected nephrotic syndrome, is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to review the August 2006 examination report suggesting an earlier onset of nephrotic syndrome than initial symptom appearance in 2005.  The examiner should also consider the Veteran's assertions that the unavailability of blood pressure medications in service caused a worsening of the underlying disease.

A) The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is causally or etiologically related to active service.  If the examiner concludes that there is no direct causation, and the hypertension preexisted a period of active service, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was permanently worsened beyond the normal progress of the disease by that period of active service.

B)  The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is causally or etiologically related to the service-connected nephrotic syndrome.  If the examiner concludes that hypertension predated the nephrotic syndrome, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was permanently worsened beyond the normal progress of the disease by the service-connected nephrotic syndrome.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for hypertension should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


